

113 HR 1033 RS: American Battlefield Protection Program Amendments Act of 2013
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 398113th CONGRESS2d SessionH. R. 1033[Report No. 113–172]IN THE SENATE OF THE UNITED STATESApril 10, 2013Received; read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, with an amendmentOmit the part struck through and insert the part printed in italicAN ACTTo authorize the acquisition and protection of nationally significant battlefields and associated
			 sites of the Revolutionary War and the War of 1812 under the American
			 Battlefield Protection Program.1.Short titleThis Act may be cited as the
			 American Battlefield Protection
			 Program Amendments Act of 2013.2.Revolutionary War
			 and War of 1812 American battlefield protectionSection 7301(c) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11) is amended as
			 follows:(1)In paragraph
			 (1)—(A)by striking
			 subparagraph (A) and inserting the following:(A)Battlefield
				reportThe term battlefield report means,
				collectively—(i)the report
				entitled Report on the Nation’s Civil War Battlefields, prepared
				by the Civil War Sites Advisory Commission, and dated July 1993;
			 and(ii)the report
				entitled Report to Congress on the Historic Preservation of Revolutionary
				War and War of 1812 Sites in the United States, prepared by the National
				Park Service, and dated September 2007.;
				and(B)in subparagraph
			 (C)(ii), by striking Battlefield Report and inserting
			 battlefield report.(2)In paragraph (2),
			 by inserting eligible sites or after
			 acquiring.(3)In paragraph (3), by inserting an
			 eligible site or after acquire.(4)In paragraph (4), by inserting an
			 eligible site or after acquiring.(5)In paragraph (5),
			 by striking An and inserting An eligible site or
			 an.(6)By redesignating
			 paragraph (6) as paragraph (9).(7)By inserting after
			 paragraph (5) the following new paragraphs:(6)Willing
				SellersAcquisition of land
				or interests in land under this subsection shall be from willing
			 sellers
				only.(7)ReportNot later than 5 years after the date of
				the enactment of this subsection, the Secretary shall submit to
			 Congress a
				report on the activities carried out under this subsection,
			 including a
				description of—(A)preservation
				activities carried out at the battlefields and associated sites
			 identified in
				the battlefield report during the period between publication of the
			 battlefield
				report and the report required under this paragraph;(B)changes in the
				condition of the battlefields and associated sites during that
			 period;
				and(C)any other relevant
				developments relating to the battlefields and associated sites
			 during that
				period.(8)Prohibition on
				lobbying(A)In
				generalNone of the funds provided pursuant to this section may
				be used for purposes of lobbying any person or entity regarding the
				implementation of this section or be granted, awarded, contracted,
			 or otherwise
				be made available to any person, organization, or entity that
			 participates in
				such lobbying.(B)Lobbying
				definedFor purposes of this paragraph, the term
				lobbying means to directly or indirectly pay for any personal
				service, advertisement, telegram, telephone call, letter, printed
			 or written
				matter, or other device intended or designed to influence in any
			 manner a
				Member of Congress, a jurisdiction, or an official of any
			 government to favor,
				adopt, or oppose by vote or otherwise, any legislation, law,
			 ratification,
				policy, land use plan (including zoning), or appropriation of funds
			 before or
				after the introduction of any bill, resolution, or other measure
			 proposing such
				legislation, law, ratification, policy, or
				appropriation.. (8)Prohibition on lobbyingNone of the funds provided pursuant to this section shall be used in any way, directly or
			 indirectly, to influence congressional action on any legislation or
			 appropriation matters pending before Congress..(8)In paragraph (9)
			 (as redesignated by paragraph (6)), by striking 2013 and
			 inserting 2018.May 22, 2014Reported with an amendment